DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-9-21 has been entered. 
Claims 2-42 have been canceled. Claims 1, 43, 44 remain pending. 
Election/Restrictions
Applicants elected Group IV, claims 1-15, 43, 44, without traverse in the reply filed on 4-10-20. The restriction was withdrawn. 
Claims 1, 43, 44 are under consideration.
Claim Objections
The body of claim 1 can be written more clearly as ---
a) scratching, wounding [pg 51, line 1], or administering nonoxynol 9 (N9) to an epithelial surface of the genital tract of a female mammal; and 
b) administering a papillomavirus capsid to the mammal obtained in step a) intravaginally [IVag used throughout pg 55-58], wherein the papillomavirus capsid comprises L1 and L2 papillomavirus proteins and encapsidates one or more nucleic 
such that a CD8+ T-cell response against [the protein encoded by the one or more nucleic acid segment?] occurs in epithelial tissue of the genital tract of the female mammal---. 
Claims 43 and 44 can be written more clearly using claim 1 as a guide. 
The term VLPs in claim 44 should be spelled out before being abbreviated. 
Claim Interpretation
The phrase “intraepithelial CD8+ T cell immune response” in claims 1, 43, 44 is being interpreted as a CD8+ T-cell response within epithelial tissue. 
Epithelium is a thin, continuous, protective layer of cells that line the out surfaces of organs, blood vessels, and cavities of internal organs. The tissues that line the vagina and cervix are examples of epithelial tissues of the female genital tract. 
“VLPs” in claims 43, 44 is being interpreted as virus-like particle (pg 55, line 3).
Claim Rejections - 35 USC § 112
Claims 1, 43, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Withdrawn rejections

Pending rejections 
The phrase “abrading the epithelial surface so as to permit an immunogenic composition to access the lateral or basolateral surface of cells, or the basement membrane that separates the epithelium from the underlying dermis, wherein the abrading does not include intramuscular or intradermal injection” in claim 1 lacks written description. The specification teaches abrading “so as to permit access to the lateral/basolateral surface of cells on pg 50, lines 7-10; however, the specification does not exclude intramuscular or intradermal injection from the limitation. Looking elsewhere, the specification is completely silent about excluding intramuscular or intradermal injection from a means of abrasion. Applicants response filed 6-9-21 generically says support can be found throughout the specification; however, support cannot be found in this case. Accordingly, the negative limitation was not originally contemplated in the specification and lacks written description. 
The specification lacks written description for eliciting a CD8+ T-cell response elicited in the female genital tract using any papillomavirus capsid comprising L1 and L2 proteins as broadly encompassed by claim 1 other than HPV45 or HPV16 VLPs encoding RSV M/M2. The specification is limited to making HPV45 and HPV16 VLPs encoding RSV M/M2 (pg 55, lines 15-21) and suggests using other papillomaviruses (HPV1 VLPs, HPV2 VLPs, HPV5 VLPs… …rhesus macaque papillomavirus) and encoding other antigens (RSV M, N, SH, HIV Env, Pol., Rev, Tat, HSV 1 or HSV2 ICP0, 
The specification lacks written description for eliciting a CD8+ T-cell response elicited in the female genital tract using any HPV1, HVP2, HPV5, HPV52, HPV58, BPV2, BPV4… …rhesus macaque papillomavirus VLPs comprising L1 and L2 proteins encoding any HSV 1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE protein as broadly encompassed by claim 43. The specification describes making HPV45 and HPV16 VLPs encoding RSV M/M2 (pg 55, lines 15-21) and suggests using other papillomaviruses (HPV1 VLPs, HPV2 VLPs, HPV5 VLPs… …rhesus macaque papillomavirus) and encoding other antigens (RSV M, N, SH, HIV Env, Pol., Rev, Tat, HSV 1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE). However, since the time of filing, Ahmed (Infection, Genetics, and Evolution, 2013, Vol. 18, pg 151-159) teaches the “diversity of major human papillomavirus capsid proteins” (title). The specification 
The specification lacks written description for eliciting a CD8+ T-cell response elicited in the female genital tract using any HPV1, HVP2, HPV5, HPV6, HPV11, HPV31, HPV45, HPV52, HPV58, BPV2, BPV4… …rhesus macaque papillomavirus VLPs comprising L1 and L2 proteins encoding any RSV M, M/M2, N, SH, HIV Env, Pol., Rev, Tat, HSV 1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE protein as broadly encompassed by claim 44 other than HPV45 VLPs encoding RSV M/M2. The specification describes making HPV45 and HPV16 VLPs encoding RSV M/M2 (pg 55, lines 15-21) and suggests using other papillomaviruses (HPV1 VLPs, HPV2 VLPs, HPV5 VLPs… …rhesus macaque papillomavirus) and encoding other antigens (RSV M, N, SH, HIV Env, Pol., Rev, Tat, HSV 1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE). However, since the time of filing, Ahmed (Infection, Genetics, and Evolution, 2013, Vol. 18, pg 151-159) teaches the “diversity of major human papillomavirus capsid proteins” (title). The specification does not correlate the HPV16 or HPV45 VLPs to 
An adequate written description of eliciting a CD8+ T-cell response elicited in the female genital tract using any HPV1, HVP2, HPV5, HPV6, HPV11, HPV31, HPV45, HPV52, HPV58, BPV2, BPV4… …rhesus macaque papillomavirus VLPs comprising L1 and L2 proteins encoding any RSV M, M/M2, N, SH, HIV Env, Pol., Rev, Tat, HSV 1 or HSV2 ICP0, ICP22, ICP27, gB, gC, gD, or gE protein as broadly encompassed by claims 1, 43, 44 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the VLPs encoding those proteins that elicit a CD8+ T-cell response in the female genital tract. It is not sufficient to define a method solely by its principal biological property, i.e. administering VLPs encoding antigens to the female genital tract, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any . 
Response to arguments
Applicants argue the level of skill available for L1/L2 proteins of papillomavirus was high and scientifically reasonable in view of the experimental results. Applicants point to Schwarz and Pastrana and discuss antibodies against BPV1 L2 that cross-neutralize HPV16, HPV16, HPV18, HPV11, et al. Applicants point to Gambhira (J  Virol. 2007, Vol. 81, pg 13927-13931) who taught antibodies against HPV16 L2 cross-neutralized HPV5, HPV6…. et al. Applicants’ argument is not persuasive. First, the references have not been provided or cited on any IDS. Second, since the time of filing Ahmed taught the opposite, i.e. the “diversity of major human papillomavirus capsid proteins” (title). Fourth, Schwarz, Pastrana, and Gambhira did not teach any HPV1, HPV2, HPV5, HPV6… L1/L2 capsids containing exogenous DNA encoding non-papilloma viral proteins elicited a CD8+ T-cell response in the female genital tract upon administration, particularly one that was therapeutic or prophylactic. Without such specific guidance, it is not readily apparent applicants were reasonably in possession of any papillomavirus L1/L2 capsids capable of eliciting a CD8+ T-cell response against any protein in the genital tract of a female as broadly encompassed by claims 1, 43 and 44. 
nd paragraph on pg 7 of the response filed 6-9-21. 
Indefiniteness
Claims 1, 43, 44 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The concept of administering a papillomavirus L1/L2 capsid to “the disrupted epithelial surface” (step b) which has been abraded “so as to permit an immunogenic composition to access the lateral or basolateral surface of cells, or the basement membrane that separates the epithelium from the underlying dermis, wherein the abrading does not include intramuscular or intradermal injection” in claims 1, 43, 44 is indefinite. The addition of the phrase “so as to permit…” to the claims fails to clarify the metes and bounds of how the epithelial surface is abraded as follows: 
1) The abrading step does not clearly refer to abrading or administering N9 to the epithelial surface of the genital tract of a female mammal. 

3) It is unclear whether the phrase “so as to permit an immunogenic composition access” refers to any immunogenic composition or is limited to the papilloma capsid. 
4) While step a) clearly states “abrading does not include intramuscular or intradermal injection”, it is unclear how the phrase “so as to permit [the papilloma capsid] access to the [lateral, basolateral surface cells of the epithelium] or the basement membrane that separates the epithelium [and dermis]” further limits the abrading in a) i) and administering in step b) as follows: Pg 42, line 22, states the “immunogenic compositions may be administered by injection subcutaneous or intradermal injection”. Pg 55, lines 22-31, describe intramuscular and intravaginal administration of viral particles. It is unclear if steps a)i) and b) together encompass topical administration, subcutaneous injection, and direct injection of the papilloma capsid to a vaginal epithelium because the papilloma capsid would have “access to the lateral and basolateral surface of cells” as required in step a)i). It is unclear whether steps a)i) and b) together encompass any route of administration that touches, punctures, or disrupts any genital epithelial surface (other than intramuscular or intradermal) or if the abrading step is limited to a scratch or wound (pg 51, line 1; pg 54, line 1), e.g. using a cervical brush (pg 7, lines 3-5). For example, subcutaneous and direct injection encompassed by step b) both require passing through an epithelial surface and access to the lateral or basolateral surface of epithelial cells as required in step a) i). 

Limiting step a) to ---scratching, wounding, or administering nonoxynol 9 (N9) to the epithelial surface of the vagina of a female mammal---, and limiting step b) to ---administering a papillomavirus capsid to the mammal obtained in step a) intravaginally, wherein the papillomavirus capsid comprises….--- would overcome this rejection. 

Claims 43 and 44 remain indefinite because the metes and bounds of VLPs (line 17 of claim 43 or 44) cannot be determined. It is unclear whether the term is defined using a meaning known in the art, e.g. viral particles that contain no endogenous papillomaviral genetic material and encapsidate an exogenous nucleic acid sequence from HSV, RSV, or HIV or if the phrase encompasses a papillomavirus L1/L2 capsid that encapsidates its own genetic material and an exogenous a nucleic acid sequence from HSV, RSV, or HIV. 
Response to arguments
Applicants argue the amendment overcomes the rejection which is not persuasive. 
Claim Rejections - 35 USC § 102
Withdrawn rejections
The rejection of claim 1 under pre-AIA  35 U.S.C. 102b as being anticipated by Liu (Virol., 2000, Vol. 273, pg 374-382) has been withdrawn because Liu did not teach administering a papillomavirus to a disrupted epithelial surface of the genital tract of a female mammal as required in claim 1.

Claim Rejections - 35 USC § 103
Withdrawn rejections
The rejection of claims 1 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Rutigliano (Virol., June 2007, Vol. 362, pg 314-319) has been withdrawn because Rose did not teach administering a papillomavirus to a disrupted epithelial surface of the genital tract of a female mammal as required in claim 1, 44. 
The rejection of claims 1, 43, 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Vilalta (7628993) has been withdrawn because Rose did not teach administering a papillomavirus to a disrupted epithelial surface of the genital tract of a female mammal as required in claim 1, 43, 44. 
The rejection of claims 1 and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134) in view of Rose (2010/0092504) has been withdrawn. Reuter immunized the rabbits using the VSV-CRPV-L1 vector (VSV-L1) into rabbits intranasally. The VSV challenge required scarification of the flank followed by administration to the disrupted area. Reuter did not abrade or administer N9 to the epithelial surface of the genital tract of a female or administer the papillomavirus to the disrupted epithelial surface as required in claims 1 and 44. 


New rejections
A) Claims 1 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of Roberts (WO 2008/140961). 
Rose administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA encoding a protein with an epitope (claim 1, 17) to mice intradermally (para 19, Fig. 3) to induce an immune response (claim 37). The composition comprises a surfactant (pg 21, para 72) or an adjuvant (claim 21). 
The mice expressed the DNA in the epithelial tissue (Fig. 2-4) and induced a CD8+ T-cell response against a known CD8+-inducing epitope of the Envelope (Env) protein of HIV, i.e. V3 (Fig. 10). This is equivalent to the Env protein of HIV in claims 1 and 44.  
Mice were given VLPs intradermally which is equivalent to the “epidermal surface” and abrading the epidermal surface as required in claims 1 and 44 because the injection causes a “scratch or wound” that is mechanically or manually created (pg 51, lines 1-2, of the specification), i.e. intradermal injection causes a small wound at the site of injection, and because intradermal administration causes the components to contact epithelial tissue. However, intradermal administration is expressly excluded from claim 1 and 44 as amended. 
without intramuscular or intradermal injection or administering N9 to the epithelial surface of a genital tract of a female as required in claims 1 and 44. 
However, Roberts abraded and administered N9 to the epithelial surface of a genital tract of a female and administering a pseudotyped viral vector to the disrupted epithelium. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding a viral antigen intradermally as described by Rose by abrading or administering N9 to the epithelial surface of a female genital tract as described by Roberts. Those of ordinary skill in the art at the time of filing would have been motivated to use the route of administration of Roberts to more directly target the genital region and to induce a CD8+ T-cell response in the epithelial tissue of the vagina against RSV, HIV or HSV. 
The phrase “eliciting an intraepithelial CD8+ T-cell response in an epithelial tissue” in claims 1 and 44 has been included because Rose used the HPV16 or HPV11 VLPs comprising exogenous DNA encoding HIV Env protein, V3, to induce a CD8+ T-cell response in the targeted tissue (Fig. 10) (V3 was well-known for inducing a CD8+ T-cell response) and because Rutigliano taught the RSV M2 induced a CD8+ T-cell response (title). Therefore, the combined teachings of Rose and Roberts MUST inherently induce an intraepithelial CD8+ T-cell response as required in claims 1 and 44. 
The phrase “so as to permit an immunogenic composition to access the lateral or basolateral surface of the cells, or the basement membrane that separates the epithelium from the underlying dermis” MUST inherently occur because the abrasion 
Claim 44 has also been included because Rose taught the VLP is derived from rabbit papilloma virus (pg 4, para 37) or HPV6, HPV31, HPV45, HPV52, HVP58 (paragraph 38). In the alternative, assuming Rose did not expressly teach using rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58 VLP embodiments as required in claim 44. Rose lists using RPV, HPV6, HPV31, HPV45, HPV52, or HPV58. Thus it would have been obvious to those of ordinary skill in the art at the time the invention was made to make L1/L2 papilloma VLPs encapsidating exogenous DNA encoding a viral protein as described by Rose using rabbit papilloma virus, HPV45, HPV52, or HPV58 because Rose described using these species of papilloma virus (paragraph 37-38) and because those of skill would have wanted to expand the repertoire of HPVs and avoid using common HPVs that may induce an immune response. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

B) Claims 1 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of and Roberts (WO 2008/140961) as applied above and further in view of Rutigliano (Virol., June 2007, Vol. 362, pg 314-319). 
The combined teachings of Rose and Roberts taught administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA 
The combined teachings of Rose and Roberts did not teach the VLP encoded RSV M2 as also listed in claims 1 and 44. 
However, Rutigliano described an RSV M2 peptide capable of inducing a CD8+ T-cell response against RSV upon viral challenge in mice (abstract, Results). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding a viral antigen intradermally as described by the combined teachings of Rose and Roberts using exogenous DNA encoding RSV M2 as described by Rutigliano. Those of ordinary skill in the art at the time of filing would have been motivated to add exogenous DNA encoding RSV M2 (Rutigliano) to the VLPs of Rose to induce an immune response against RSV in vivo. Those of ordinary skill would have had a reasonable expectation of doing so as evidenced by Rutigliano who administered RSV M2 into an animal such that an immune response occurred. 
The phrase “eliciting an intraepithelial CD8+ T-cell response in an epithelial tissue” in claims 1 and 44 has been included because Rutigliano taught the RSV M2 induced a CD8+ T-cell response in vivo (title). Therefore, the combined teachings of Rose, Roberts and Rutigliano MUST inherently induce an intraepithelial CD8+ T-cell response against M2 as required in claims 1 and 44. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

C) Claims 1, 43, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) and Roberts (WO 2008/140961) as applied above and further in view of Vilalta (7628993). 
The combined teachings of Rose and Roberts taught administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA encoding V3 to mucosal surface with a defect caused by abrasion or N9 of the genital tract of a female mammal such that a CD8+ T-cell response occurs in the epithelial surface. 
The combined teachings of Rose and Roberts did not teach the VLP encoded HSV2 gD as required in claim 43 and also listed in claims 1 and 44. 
However, However, Vilalta described a nucleic acid sequence encoding a codon-optimized (col. 12, line 11) HSV2 glycoprotein D (gD) as a vaccine to induce an immune response (“Compositions and methods for vaccinating against HSV2”; col. 57, line 5; Fig. 12, et al.). The compositions elicited a CD8+ T-cell response (col. 70-72). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding a viral antigen intradermally as described by Rose using exogenous DNA encoding HSV2 gD as described by Vilalta. Those of ordinary skill in the art at the time of filing would have been motivated to add exogenous DNA encoding HSV gD (Vilalta) to the VLPs of Rose to induce an immune response against HSV in vivo. Those of ordinary skill would have had a reasonable expectation of doing so as evidenced by Vilalta who 
The phrase “eliciting an intraepithelial CD8+ T-cell response in an epithelial tissue” in claims 1 and 44 has been included because Vilalta administered HSV gD into an animal such that an immune response occurred (col. 70-72). Therefore, the combined teachings of Rose, Roberts and Vilalta MUST inherently induce an intraepithelial CD8+ T-cell response against M2 as required in claims 1 and 44. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to replace the plasmid containing exogenous DNA (Vilalta col. 64, lines 6-9) with papillomavirus L1/L2 capsids containing exogenous DNA (Rose). Those of ordinary skill in the art at the time of filing would have been motivated to encapsidate the DNA of Vilalta with the VLPs of Rose to protect it from degradation. 
Claims 43 and 44 have also been included because Rose taught the VLP is derived from rabbit papilloma virus (pg 4, para 37) or HPV6, HPV31, HPV45, HPV52, HVP58 (paragraph 38). In the alternative, assuming Rose did not expressly teach using rabbit papilloma virus, HPV6, HPV31, HPV45, HPV52, or HPV58 VLP embodiments as required in claims 43 and 44. Rose lists using RPV, HPV6, HPV31, HPV45, HPV52, or HPV58. Thus it would have been obvious to those of ordinary skill in the art at the time the invention was made to make L1/L2 papilloma VLPs encapsidating exogenous DNA encoding a viral protein as described by Rose using rabbit papilloma virus, HPV45, HPV52, or HPV58 because Rose described using these species of papilloma virus (paragraph 37-38) and because those of skill would have wanted to expand the 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D) Claims 1 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504) in view of and Roberts (WO 2008/140961) as applied above and further in view of Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134). 
The combined teachings of Rose and Roberts taught administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA encoding V3 to mucosal surface with a defect caused by abrasion or N9 of the genital tract of a female mammal such that a CD8+ T-cell response occurs in the epithelial surface. 
The combined teachings of Rose and Roberts did not teach the VLP contained L1/L2 from cottontail rabbit papilloma as encompassed by claims 1 and 44. 
However, Reuter administered a cottontail rabbit papilloma (CRPV) L1/L2 capsid to the dermis of rabbits after scarification (pg 129, “CRPV virus challenge”). The CRPV MUST inherently elicit a CD8+ immune response in the subject because it is foreign to the subject (which has a normal immune system) and because scarification causes an immune response. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

E) Claims 1, 43, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (2010/0092504), Roberts (WO 2008/140961), and Vilalta (7628993) as applied above and further in view of Reuter (J. Virol. Methods, 2001, Vol. 98, pg 127-134). 
The combined teachings of Rose, Roberts, and Vilalta taught administered a human papilloma virus (HPV16 or HPV11) L1/L2 capsid containing an exogenous DNA encoding HSV gD to mucosal surface with a defect caused by abrasion or N9 of the genital tract of a female mammal such that a CD8+ T-cell response occurs in the epithelial surface. 
The combined teachings of Rose, Roberts, and Vilalta did not teach the VLP contained L1/L2 from cottontail rabbit papilloma as encompassed by claims 1, 43 and 44. 
However, Reuter administered a cottontail rabbit papilloma (CRPV) L1/L2 capsid to the dermis of rabbits after scarification (pg 129, “CRPV virus challenge”). The CRPV 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer papillomavirus L1/L2 capsids comprising exogenous DNA encoding gD as described by the combined teachings of Rose, Roberts, and Vilalta using cottontail papillomavirus VLPs as described by Reuter. Those of ordinary skill in the art at the time of filing would have been motivated to replace the VLPs of Rose with the cottontail papillomavirus because those of skill would have wanted to expand the repertoire of papillomaviruses and avoid using common HPVs that may induce an immune response. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang (“Establishment of Human Papillomavirus Pseudovirion Infection Model in Mice for Potency Evaluation of HPV16 VLP Vaccine.” Zhongguo Shenghua Yaowu Zazhi 35.11 (2015): 5–10) administered HPV16 pseudoviruses via “genital challenge” – the mice were “intravaginally pretreated with [ ] N9” (abstract). 
Grundwald (2010/0111989) was not available as prior art (pg 10 of office action in parent application 12/863572 sent 11-23-15). 

Buck (Current Protocols in Cell Biol., Dec. 2007, pg 1-19) is not available as prior art in view of the Declaration filed 3-27-15 in parent application 12/863572. 
Gerber (J. Virol., 2001, Vol. 75, No. 10, pg 4752-4760) described HPV11, 16, 18 immunogens coadministered with E coli enterotoxin or CpG DNA. 
No claim is allowed. 
		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632